Citation Nr: 1701807	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  12-24 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post laceration of residual tender scar on the anterior shin of the right leg (hereafter, right shin scar).

2. Entitlement to a compensable rating for status post deep laceration, dorsal right ring finger at distal interphalangeal joint (DIP) line with residual 4th DIP joint favorable ankyloses, scar and minimal arthritic changes in the 4th and 5th DIP joints (hereafter, right ring finger disability).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1994 to December 1998.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2011 rating decision in which the RO increased the rating for the right shin scar from noncompensable to 10 percent effective July 1, 2010, and continued  a noncompensable rating for the right ring finger disability.  The Veteran timely perfected an appeal as to both matters..

As for the matter of representation, the Board notes that the Veteran was previously represented by The American Legion.  However, as reflected in a July 2015 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, during the pendency of this appeal, he elected to appoint the California Department of Veterans Affairs as his representative (thereby revoking the power of attorney in favor of  the  American Legion, see 38 C.F.R. § 14.631(f)(1) (2016))  The Board recognizes this change in representation.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  The scar on the Veteran's right shin is 3.0 centimeters in length by 2.0 centimeters in width and painful, but not unstable.

3.  The Veteran currently has ankylosis of the right ring finger at the DIP joint with an angle of 30 degrees that does not impact the function of the hand or digit, and the scar on the finger is linear and asymptomatic.

4.  The applicable criteria are adequate to evaluate each disability under consideration at points pertinent to each claim on appeal, and no claim of unemployability due to either or both disabilities has been accomplished.
 

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right shin scar are not met.  . 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7804 (2016).

2.  The criteria for a compensable rating for right ring finger disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Code 7805-5227 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183   (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  See Pelegrini, 18 Vet. App. at 112  . See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339   (Fed. Cir. 2003).   However, the VCAA's  notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.  

VA's duty to notify has been met  through a notice letter dated December 2010, which satisfied all notice requirements.   Specifically, this letter informed the Veteran of what evidence was required to substantiate his claim for an increased rating, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Board, therefore, finds that all notices required by the VCAA and its d implementing law and regulations were furnished to the Veteran, and that no useful purpose would be served by delaying appellate review to send out any additional VCAA notice(s).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained.  He has been afforded VA examinations for his service-connected right shin scar and right ring finger disabilities over the course of the appeal.  The Board finds that, collectively, the reports of these  examinations are adequate for the purposes of the evaluating the Veteran's disability, as each involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and each examiner provided findings responsive to the applicable rating criteria.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed , to the extent possible; in connection with each claim on appeal, and that no further assistance to the Veteran in developing the facts pertinent to either of these matters is required to comply with the duty to assist.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work ( 38 C.F.R. § 4.2), and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282   (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the appropriateness of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods during which the service-connected disability exhibited symptoms meeting the criteria for different ratings during the course of the appeal,  staged rating of the disability may be warranted.  

The Board notes, at the outset, that all of the evidence of record in the electronic claims file (in VBMS and Virtual VA) has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).   Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, with respect to each claim adjudicated below.

 


A.  Right Shin Scar

The Veteran asserts that the symptoms related to his right shin scar are more disabling than reflected by the currently assigned 10 percent disability rating. 

The Veteran's service-connected right shin scar has been rated as 10 percent disabling under Diagnostic Code 7804, which addresses scars not of the head, face, or neck that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Under this diagnostic code, a 10 percent disability rating is warranted for one or two scars that are unstable or painful.  A 20 percent disability rating is assigned for three or four scars that are unstable or painful.  A 30 percent disability rating is assigned for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2015).  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2) (2015). 

A June 2011 VA examination report reflects the examiner's finding of a  right shin scar measuring 3.0 centimeters in length by 2.0 centimeters in width that is stable, nontender, and intact.  The scar did not result in frequent loss of covering of skin and was noted as a superficial scar with no underlying tissue damage.  The scar was noted to be painful upon examination.

The Veteran submitted a statement in January 2012 and included 14 photographs of his right shin area.  He described the photos as from the eight days immediately following the initial injury that ultimately led to his service connected right shin scar.  He also described having shin splint like symptoms in his right shin area each time he engages in physical activity.  He specifically stated, "Although not extremely painful, I do feel discomfort in my [shin] daily." 

Treatment records reviewed do not show any ongoing treatment for the right shin scar.

After review of the Veteran's file, the Board finds that the medical evidence shows that the Veteran has a scar on his right shin that totals 6 square centimeters.  The scar has been identified as stable, not resulting in frequent loss of skin covering.  As such, the Board finds that the evidence shows that the service-connected scars are painful but do not have instability or skin breakdown.  Such symptom meets the criteria for a 10 percent disability rating, but no higher. 

The Veteran is currently receiving a 10 percent disability rating under Diagnostic Code 7804 for one painful scar; this is the highest rating available under this diagnostic code provision in the absence of additional scars.  Moreover, the scar has not been found to be unstable, as there is no indication that the Veteran experiences any loss of skin over the scars.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report his symptoms. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he has not asserted that his scar is unstable.  Without evidence of such, a rating in excess of 10 percent in not warranted.

The Board has considered the potential applicability of other diagnostic codes for evaluating the disability, but finds that no higher or additional rating is assignable.  .  In this regard, no scar has been identified as being deep, therefore, a rating under Diagnostic Code 7801 which provides for deep, non-linear scars, would not be appropriate.  The single scar was found to be superficial and non-linear has a total area of 6 square centimeters, therefore, a 10 percent disability rating under Diagnostic Code 7802 (for scars measuring at least 39 square centimeters) is not warranted.  Moreover, there have been no identified additional disabling effects of the scar not considered under the diagnostic codes elsewhere so as to rate the disability under an additional diagnostic code provision pursuant to Diagnostic Code 7805.  The disability also is not shown to involve any warrant any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, and that the claim for increased rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher schedular rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102;4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Right Ring Finger Disability

The Veteran asserts that the symptoms related to his right ring finger disability are more disabling than reflected by the currently assigned noncompensable rating.

The Veteran's service-connected right ring finger disability has  been rated as 0 percent disabling under Diagnostic Code 7805-5227.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Diagnostic Code 7805 provides that other types of scars will be rated based on limitation of function of the affected part. 38 C.F.R. § 4.118, DC 7805.  Under Diagnostic Code 5227, favorable or unfavorable ankylosis of the finger, or any limitation of motion of the finger, is to be rated as non-compensable. 38 C.F.R. § 4.71a.  A compensable rating for a finger disability requires amputation, or the functional equivalent thereof.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227.  With ankylosis, it must also be considered whether an additional evaluation is warranted for resulting limitation of motion of other digits, or for interference with overall function of the hand.  See Note following Diagnostic Code 5227.

A VA examination report dated August 2011 report showed there is ankylosis of the right ring finger at the DIP joint with an angle of 30 degrees.  The examiner stated the angulation does not interfere with other digit motion and does not interfere with hand function.  Furthermore, the examiner noted the joint function is not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  While the right hand x-ray findings are abnormal, the findings showed minimal arthritic changes.

The findings also showed a linear scar precisely located on dorsal aspect of right 4th finger, across DIP joint line, measuring 1 cm by 0.2 cm.  The scar is not painful on examination, with no skin breakdown, and was noted as a superficial scar with no underlying tissue damage.  The scar is not disfiguring, nor does it limit the Veteran's finger or hand motion and therefore there is no limitation of function due to the scar.

In January 2012 the Veteran submitted a statement describing how his finger was injured and discussed the treatment at the time of the injury.  He specifically stated, "Although I have not lost the use of my right hand, I feel that if properly diagnosed and treated, I would not have this condition."

Treatment records reviewed do not show any ongoing treatment for the Veteran's right ring finger disability.

The Board finds that the medical evidence shows that the Veteran has ankloysis of the right ring finger with a small stable scar that is not painful or unstable.  There is no loss of function in the hand or finger.  The Veteran is currently receiving a non-compensable disability rating under Diagnostic Code 5227 for favorable or unfavorable ankyloses.  A compensable rating for a finger disability requires amputation, or the functional equivalent thereof.  An additional evaluation is not warranted as there is no resulting limitation of motion of other digits, or for interference with overall function of the hand.  A higher rating requires amputation, or the functional equivalent thereof, which has not been shown.

The Board has considered the potential applicability of other  diagnostic codes, but finds that no higher or additional rating is assignable.   In this regard, the scar on the right ring finger has not been identified as being deep, therefore, rating under Diagnostic Code 7801 which provides for deep, non-linear scars, would not be appropriate.  The single scar was found to be superficial and 1 centimeter by 0.2 centimeter, therefore, a 10 percent disability rating under Diagnostic Code 7802 (for scars measuring at least 39 square centimeters) is not warranted.  Moreover, the scar has not been identified as painful or unstable so as to rate the disability under an additional diagnostic code provision pursuant to Diagnostic Code 7804  The disability also is not shown to involve any warrant any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, and that the claim for increased rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher or additional  schedular rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102;4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

C. Other Considerations

The above determinations are based on consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has either disability under consideration been shown to be so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The record does not establish that the rating criteria are inadequate for rating either  service-connected disability under consideration.  The right shin scar is noted to be relatively small painful scar, however there is no evidence of any functional impairment.  Likewise, there is noted ankloysis and a small asymptomatic scar related to the right ring finger disability, however the medical evidence and veteran's own statement indicates there is no loss of function of the hand or digit.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability pictures exhibit other related factors such as those provided by the regulations as "governing norms" is not required.  Id; Thun v. Peake, 22 Vet. App. 111 (2008).

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extra-schedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  As such, further discussion of the holding in Johnson is unnecessary,

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of either claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes that the matter of a veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). .  In this case, the Veteran does not claim and the record does not otherwise suggest that the Veteran is unemployable due solely to his service-connected right shin scar and/or right ring finger disability(ies).  As there is no evidence or argument that one or more of the service-connected disabilities under consideration has/have actually or effectively rendered the Veteran unemployable, the Board finds that the matter of the Veteran's entitlement to a TDIU has not be been raised in conjunction with any current claim(s) for higher rating, and need not be addressed herein.
by the record.


ORDER

A rating in excess of 10 percent for service-connected right shin scar is denied.

An increased (compensable) rating for service-connected right ring finger disability is denied



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


